 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Liberty Mutual Fire Insurance Company,             Case No.: 3:17-cv-0666-AJB-BGS
12                                     Plaintiff,
                                                        ORDER GRANTING DEFENDANT’S
13   v.                                                 MOTION TO STRIKE (Doc. No. 117);
     Bosa Development California II, Inc., et           and
14
     al.,
15                                                      DENYING PLAINTIFF’S MOTION
                                    Defendants.         TO STRIKE (Doc. No. 135)
16
17         Before the Court is Defendant Bosa Development California II, Inc.’s motion to
18   strike three exhibits Plaintiff Liberty Mutual Fire Insurance Company used in support of
19   its motion for summary judgment. (Doc. No. 117.) Bosa alleges the three exhibits were
20   prepared for mediation, and thus are subject to California’s broad and air-tight mediation
21   confidentiality privileges under California Evidence Code § 1119. The Court agrees and,
22   as explained in further detail throughout, finds the exhibits were prepared for mediation
23   purposes. Accordingly, neither party may rely on the exhibits as they are shielded. Thus,
24   the Court GRANTS Bosa’s motion to strike, (Doc. No. 117), and DIRECTS the Court
25   Clerk to STRIKE Exhibits S, T, and V attached to Plaintiff’s motion for summary
26   judgment. (Ex. S is Doc. No. 108-6 at 16–64; Ex. T is Doc. No. 108-6 at 65–375; Ex. V is
27   Doc. No. 108-7 at 17–28.)
28         Additionally, Liberty seeks to strike portions of a declaration Bosa submitted in
                                                    1

                                                                             3:17-cv-0666-AJB-BGS
 1   support of its reply on its motion to strike, (Doc. No. 129-1, 130-1, 131-1). (Doc. No. 135.)
 2   However, the Court did not rely on Timothy Earl’s declaration in its ruling on Bosa’s
 3   motion to strike. Thus, the Court DENIES Liberty’s motion. (Doc. No. 135.)
 4                                    I.     BACKGROUND
 5         The crux of this dispute centers around one key issue: whether the parties were in
 6   settlement negotiations through mediation when three exhibits were prepared. Back in
 7   2005, Liberty issued an owner-controlled insurance program to Bosa and Bosa’s
 8   subcontractors with respect to an underlying project called The Legend Condominiums.
 9   Bosa II sold the project to homeowners and a Legend Condominium Association was
10   formed to take control of the common areas.
11         In 2012, the Association served Bosa a SB 800 Notice and the parties participated
12   in a pre-litigation SB 800/Calderon mediation process. It was under this process the dispute
13   arises. At the beginning of the process, the parties agreed to a comprehensive, confidential
14   mediation process with Ross R. Hart. This process included site inspections, testing, expert
15   meetings, exchanges of expert reports, joint preparation of expert documents, and
16   mediation sessions. The goal of this process was to generate a mediated defect list and cost
17   of repair. Bosa claims this entire process was subject to mediation confidentiality.
18         The Association then filed litigation in March 2015 against Bosa and others. At some
19   point, the parties continued the mediation process with a new mediator, Gerald A. Kurland.
20   In 2016, the Superior Court entered a Case Management Order (“CMO”) in the underlying
21   action and, with some exceptions, stayed all percipient and expert discovery pending the
22   ongoing mediation. Under the CMO, the parties were to deposit non-privileged, percipient
23   documents into a document depository with Bates-stamp numbers on them. The CMO
24   directed the Association to prepare and deposit into the depository a Preliminary Defect
25   Statement and Preliminary Cost of Repair. The CMO explicitly provided that “[s]aid
26   statement and cost of repair and any attached documents shall be protected under
27   [California] Evidence Code (sections 1115, et seq. and 1152, et seq.).” These documents
28   were not given Bates-stamp numbers as they were to remain confidential.
                                                   2

                                                                               3:17-cv-0666-AJB-BGS
 1         Bosa contends that from 2012 until the settlement in 2017, the claims alleged in the
 2   SB 800 and Underlying Action were the subject of continuous mediation proceedings with
 3   the final session occurring on June 7, 2017. Bosa asserts mediation did not terminate until
 4   September 12, 2017, when the Settlement was signed.
 5         At the basis of Liberty’s federal complaint is a dispute regarding the number of
 6   “occurrences” arising out of the four underlying projects and thus the number of
 7   deductibles Liberty was entitled to charge Bosa, including by drawing down on Bosa’s
 8   cash collateral on deposit with Liberty to secure Bosa’s deductible obligations. Liberty
 9   used three exhibits gleaned from the underlying action in support of its summary judgment
10   motion.
11         Exhibit S is an Expert Report prepared for Massie Berman by Scott Friesen, PE of
12   Ivey Engineering, dated April 12, 2016. It was not deposited into the document depository
13   and does not have a Bates stamp. The Association produced this Report under the CMO as
14   a part of the Preliminary Defect Statement and Preliminary Cost of Repair.
15         Exhibit T is a series of slides prepared by Francesco Spagna of Simpson Gump &
16   Heger, Inc. presented by the Association as a percipient document subject to discovery. It
17   was not Bates-stamped and was submitted for the same purposes under the CMO as Ex. S.
18   It is dated March 18, 2016.
19         Exhibit V is a Memo dated April 15, 2016, from Mr. Spagna to Massie Berman
20   entitled “Preliminary Building Envelope Defect List.” This was a part of the Association’s
21   Preliminary Defect Statement also produced pursuant to the CMO. It was not deposited
22   into the depository and was not Bates-stamped.
23                                 II.   LEGAL STANDARDS
24         California Evidence Code § 1119 provides:
25         (a) No evidence of anything said or any admission made for the purpose of,
26         in the course of, or pursuant to, a mediation or a mediation consultation is
           admissible or subject to discovery, and disclosure of the evidence shall not be
27         compelled, in any arbitration, administrative adjudication, civil action, or
28
                                                  3

                                                                              3:17-cv-0666-AJB-BGS
 1         other noncriminal proceeding in which, pursuant to law, testimony can be
 2         compelled to be given.

 3         (b) No writing ... that is prepared for the purpose of, in the course of, or
           pursuant to, a mediation or a mediation consultation, is admissible or subject
 4         to discovery, and disclosure of the writing shall not be compelled, in any
 5         arbitration, administrative adjudication, civil action, or other noncriminal
           proceeding in which, pursuant to law, testimony can be compelled to be given.
 6
           (c) All communications, negotiations, or settlement discussions by and
 7
           between participants in the course of a mediation or a mediation consultation
 8         shall remain confidential.
 9         In addition to the mediation code, Cal. Civ. Code § 6000(l) states that evidence
10   submitted under the Calderon process is to remain confidential:
11         All defect lists and demands, communications, negotiations, and settlement
12         offers made in the course of the prelitigation dispute resolution process
           provided by this section shall be inadmissible pursuant to Sections 1119 to
13         1124, inclusive, of the Evidence Code and all applicable decisional law. This
14         inadmissibility shall not be extended to any other documents or
           communications which would not otherwise be deemed inadmissible.
15
                                        III.   DISCUSSION
16
           Bosa argues Exhibits S, T, and V must be stricken because they are confidential
17
     documents prepared for mediation and thus are privileged under § 1119. Liberty argues the
18
     documents were not prepared in the course of mediation. Another defendant joins in
19
     Liberty’s opposition, arguing federal law governs the dispute, not California law.
20
           A.     Choice of Law
21
           Defendant The Insurance Company of the State of Pennsylvania (“Penn.”)—who
22
     also opposes Bosa’s motion—asserts the Federal Rules of Evidence govern the
23
     admissibility of the Exhibits. (Doc. No. 123.) Rather, Penn. argues Fed. R. Evid. § 408(b),
24
     which excludes evidence of settlement offers or conduct, controls the discussion. Penn.
25
     states that under that rule the Exhibits are being offered “for a purpose other than to prove
26
     or disprove the validity of the claim[,]” and thus should be allowed. (Id. at 11.)
27
           Here, the case is in federal court on diversity jurisdiction with a single claim for
28
                                                   4

                                                                                3:17-cv-0666-AJB-BGS
 1   declaratory relief. (Doc. No. 1.) The Court need not look any further than Liberty’s own
 2   motion for summary judgment to determine under what jurisdiction’s laws the Court will
 3   resolve the underlying dispute in this case. This is a classic Erie v. Tompkins (304 U.S. 64
 4   (1938)) issue with the law of the state court controlling. In that summary judgment motion,
 5   Liberty relies on the California “causes” test and California jurisprudence to determine the
 6   number of occurrences and proximate cause of the damage. (Doc. No. 108 at 16.) Thus,
 7   since the Court will employ California law to determine the decision in this case, California
 8   privileges apply as well.
 9         B.      Privileges under Cal. Evid. Code § 1119
10         Bosa maintains the Exhibits were prepared for mediation, are privileged and
11   confidential under § 1119, and thus must be stricken from Liberty’s summary judgment
12   motion. The crux of Liberty’s opposition is that the documents were prepared prior to any
13   scheduled mediation and as such could not have been prepared for the purpose of a
14   mediation. Yet, there is no case law supporting such a narrow interpretation that a
15   mediation needs to be scheduled for documents to then become privileged under § 1119.
16   However, there is a large amount of support holding the opposite—particularly under the
17   facts here.
18         The underlying superior court case was a construction defect case, which requires
19   the SB-800/Calderon process. As a part of that process, mediation is not simply
20   encouraged, it is mandatory. Thus, being sophisticated parties, it is entirely foreseeable that
21   as soon as Bosa sniffed the winds of litigation, it began to prepare for the upcoming
22   mediation process which in this case lasted several years.
23         Liberty, however, focuses on the “but for” test found in Wimsatt v. Superior Court,
24   which states that “[m]ediation confidentiality is to be applied where the writing, or
25   statement would not have existed but for a mediation communication, negotiation, or
26   settlement discussion.” 152 Cal. App. 4th 137, 160 (2007). But Liberty’s own flagship case
27   cuts against Liberty’s interpretation. The court also specified that the “evidentiary
28   restriction is not limited to those communications made ‘in the course of mediation.’” Id.
                                                    5

                                                                                 3:17-cv-0666-AJB-BGS
 1   at 150. The Court goes on to explain, “[r]ather, as delineated in Evidence Code section
 2   1119, the restriction applies to any written or oral communication made ‘for the purpose
 3   of, in the course of, or pursuant to, a mediation or a mediation consultation,’ as well as all
 4   ‘communications, negotiations, or settlement discussions by and between participants in
 5   the course of a mediation or a mediation consultation. . . .’” Id. at 150–51. The Court’s use
 6   of the word “rather” in this context suggests the Court is expanding the scope of the
 7   definition, not limiting it.
 8          The court also mentions the California Supreme Court’s “repeated[] resisted
 9   attempts to narrow the scope of the mediation confidentiality.” Id. at 152. “[T]he Supreme
10   Court has broadly applied the mediation confidentiality states and has severely curtailed
11   courts’ ability to formulate exceptions.” Id. Other cornerstone cases interpreting this
12   privilege have held similarly. See Rojas v. Sup. Ct., 33 Cal. 4th 407 (2004); Foxgate
13   Homeowners’ Ass’n, Inc. v. Bramalea California, Inc., 26 Cal. 4th 1 (2001). In Foxgate,
14   even when faced with evidence attempting to shield a party who had obstructed the
15   mediation process, the Court found the privilege statutes “are clear.” Foxgate, 26 Cal. 4th
16   at 13. The Supreme Court stated, “section 1119 prohibits any person, mediator and
17   participants alike, from revealing any written or oral communication made during
18   mediation.” Id.
19          Rojas is instructive here because it involves a similar set of circumstances. In that
20   case, the owner of an apartment building sued the contractors and subcontractors for
21   construction defect related claims. 33 Cal. 4th 407, 111. The parties entered into a case
22   management order protected under § 1119. Id. at 411–12. Plaintiff provided a preliminary
23   defect list stating the structural defects. Id. at 412. The parties settled during the mediation
24   process and the settlement stated that materials provided during the mediation were
25   protected by the CMO and § 1119. Id. Tenants of the apartment building later sued and
26   filed motions to compel evidence from the mediation proceedings. Id. This evidence
27   included reports and photographs taken during the underlying action. Id. at 413. The
28
                                                    6

                                                                                  3:17-cv-0666-AJB-BGS
 1   dispute worked its way to the California Supreme Court which once again upheld the
 2   confidentiality provisions as airtight. Id. at 421–24.
 3         While the mediation privilege is airtight, beyond the express exceptions—none of
 4   which apply here—the privilege “does not protect items admissible or subject to discovery
 5   merely because they were introduced in mediation.” Wimsatt, 152 Cal. App. 4th at 157. To
 6   illustrate, the Court states “if a witness observed a car accident and the witness’s statement
 7   prepared for a mediation was used by one party to support his or her position in mediation,
 8   the witness would not be precluded from testifying in a subsequent trial, even if the witness’
 9   statement was protected from disclosure.” Id. The Court concludes, “[t]hus, if parties use
10   facts in mediation, mediation confidentiality does not necessarily preclude disclosure of
11   those facts.” Id. at 215. This is because under Evidence Code § 1120(a),
12         [F]acts known to percipient witnesses constitute ‘[e]vidence otherwise
           admissible or subject to discovery outside of a mediation,’ those facts do not
13
           ‘become inadmissible or protected from disclosure solely by reason of [their]
14         introduction or use in a mediation’ through witness statements prepared for
           the purpose of, in the course of, or pursuant to, the mediation.
15
16   Id. (quoting Rojas, 33 Cal. 4th at 423 n.8).
17         Thus, the relevant inquiry is whether these documents include facts that are normally
18   discoverable or were truly prepared for mediation. Looking at the documents themselves,
19   it is easy to discern each Exhibit was prepared in the course of the underlying mediation
20   proceedings. Exhibit S is an expert report which was not given a Bates-stamped number or
21   deposited into the document depository. It is clear to this Court that the parties sent their
22   experts to conduct this report to prepare for the ongoing mediation efforts, and that even

23   under the “but for” test the Court is confident that but for the mediation, this report would
24   not have been created and produced. Exhibit T is a PowerPoint presentation created for
25   mediation for the expert to use to walk the mediator through evidence. Exhibit V is a
26   memorandum between attorneys regarding the preliminary building envelope defect list,
27   another document that was clearly prepared pursuant to mediation and thus covered under

28
                                                    7

                                                                                3:17-cv-0666-AJB-BGS
 1   the privilege. Thus, the Court finds these Exhibits were prepared for the purposes of
 2   mediation and are confidential in accordance with California Evidence Code § 1119.
 3                                      IV.    CONCLUSION
 4         For the reasons stated herein, the Court GRANTS Bosa’s motion to strike.
 5   (Doc. No. 117.) The Court DIRECTS the Court Clerk to STRIKE Exhibits S, T, and V
 6   from Liberty’s motion for summary judgment. (Doc. No. 108-6 at 16–64; Doc. No. 108-6
 7   at 65–375; Doc. No. 108-7 at 17–28, respectively.)
 8         In addition to striking these documents, the Court ORDERS Liberty to re-file its
 9   motion for summary judgment without the exhibits now stricken or any references to the
10   information in the stricken exhibits. While Liberty argues in its opposition that the
11   information it relies on in the exhibits can be found elsewhere, (Doc. No. 125 at 25–27),
12   the Court finds, upon reviewing the motion, it cannot intelligently decipher the pleadings
13   by surgically removing each reference to the stricken exhibits. The Court will not go
14   snorting around Liberty’s motion hunting for truffles to make its claims. See United States
15   v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991). Thus, the Court DENIES as moot Plaintiff’s
16   current motion for summary judgment. (Doc. No. 108.) The amended motion for summary
17   judgment is due by August 16, 2019. Any opposition is due by August 30, 2019. Any
18   reply is due by September 6, 2019. The hearing is set for October 17, 2019, at 2:00 p.m.
19         As to Liberty’s motion to strike, the Court did not rely on the declaration Liberty
20   challenged in its ruling and thus DENIES that motion. (Doc. No. 135.) Finally, the Court
21   VACATES all pre-trial dates subject to its ruling on Liberty’s amended motion for
22   summary judgment. The parties are ORDERED to contact Judge Skomal’s chambers
23   within 7 days after the Court issues that ruling to reset the dates thereafter.
24         IT IS SO ORDERED.
25   Dated: July 23, 2019
26
27
28
                                                    8

                                                                                  3:17-cv-0666-AJB-BGS
